Citation Nr: 0319191	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  02-13 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for cirrhosis of the 
liver, which is secondary to hepatitis C infection.  

2.  Entitlement to a rating in excess of 20 percent for left 
knee chondromalacia patella with ligament laxity of the 
lateral collateral ligament.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse





ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active military service from July 1980 to 
September 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision from the Lincoln, 
Nebraska, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for hepatitis C 
infection and cirrhosis of the liver.  The RO granted an 
increased rating from 10-to-20 percent for the veteran's 
service-connected left knee disability.  

The Board notes that, although the RO has listed the service 
connection issues on appeal separately, the veteran is 
seeking service connection for the residuals of his hepatitis 
C infection.  The evidence already establishes that his 
cirrhosis of the liver is secondary to his hepatitis C 
infection.  Consequently, the Board is considering this claim 
as a single issue.  

The veteran and his representative have raised the issue of 
service connection for a right knee disability.  As this 
issue has been neither prepared nor certified for appellate 
review, the Board is referring it to the RO for initial 
consideration and appropriate adjudicative action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).  


REMAND

This claim must be afforded expeditious treatment by the RO.  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran seeks service connection for cirrhosis of the 
liver secondary to hepatitis C infection.  The veteran 
reported having first been diagnosed with the hepatitis C 
virus in 1997 or 1998 at Mercy Hospital.  He reported having 
first been diagnosed with cirrhosis of the liver in 1998.  He 
also stated that he has received treatment since 1997 or 
1999, which included a partial liver resection, at the 
University of Nebraska Medical Center.  His treating 
physician at this facility has been Dr. Zetterman.  The 
veteran provided a written release for these records in 
January 2002.  Although the veteran stated that all these 
records were transferred to the Omaha, Nebraska VA Medical 
Center, the evidence shows that these records were not 
included in the VA medical records obtained.  

The veteran seeks entitlement to a rating in excess of 20 
percent for his service-connected left knee disability.  At 
the personal hearing he testified that his left knee symptoms 
have increased in severity and his disability has worsened.  
Transcript, p. 12.  He testified that he has significant and 
additional functional loss due to pain and swelling.  Tr., 
pp. 7-9.  The evidence currently of record does not include 
an adequate VA opinion that assesses additional functional 
loss due to pain or other pathology.  

The veteran testified that he has been awarded Social 
Security Administration disability benefits based on the 
disabilities at issue on appeal.  The records associated with 
that award of benefits have not been obtained.  


Accordingly, this case is REMANDED for the following:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran reported having first 
been diagnosed with the hepatitis C virus 
in 1997 or 1998 at Mercy Hospital.  He 
reported having first been diagnosed with 
cirrhosis of the liver in 1998.  He also 
stated that he received treatment 
beginning in 1997 or 1999, which included 
a partial liver resection, at the 
University of Nebraska Medical Center.  
His treating physician at this facility 
was Dr. Zetterman.  The RO should obtain 
these records.  

The veteran should identify all recent VA 
and private medical treatment received 
for cirrhosis of the liver due to 
hepatitis C infection and for his 
service-connected left knee disability.  
After obtaining any necessary 
authorization or medical releases, the RO 
should obtain these records, which are 
not already part of the claims folder.  

The RO should obtain all medical records 
used as a basis for the veteran's Social 
Security Administration disability 
benefits award, which are not duplicative 
of evidence already received.  The 
records should be associated with the 
claims file.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

4.  The RO schedule the veteran for a VA 
orthopedic examination by an orthopedic 
surgeon or other appropriate, available 
medical specialist or on a fee basis if 
necessary in order to assess and evaluate 
the current nature, extent and severity 
of the veteran's service-connected left 
knee disability.  

The claims file, copies of 38 C.F.R. 
§ 4.40, 4.45, 4.59, and a separate copy 
of this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  

If considered necessary, the examiner 
should conduct any necessary diagnostic 
studies and record pertinent medical 
complaints, symptoms and clinical 
findings.  The examiner should comment on 
the functional limitations, if any, 
caused by the veteran's service-connected 
left knee disability in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  

It is requested that the examiner provide 
explicit responses to the following 
questions:

(a)  Does the service-connected left knee 
disability at issue cause weakened 
movement against varying resistance, 
excess fatigability, incoordination, pain 
on movement and/or use, swelling, 
deformity, or atrophy, and if so, what is 
the effect of these manifestations on 
limitation of motion and on the ability 
of the veteran to perform average 
employment in a civil occupation?  

The examiner should offer an opinion as 
to whether there are any additional 
limits of functional ability during 
flare-ups.

If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

(b)  With respect to subjective 
complaints of pain, the examiner should 
comment on whether pain is visibly 
manifested upon palpation and movement of 
the left knee at issue, and whether there 
are any other objective manifestations 
that would demonstrate disuse or 
functional impairment due to pain 
attributable to the service-connected 
left knee disability.  

The VA examiner should specifically 
determine whether the subjective 
complaints of pain are supported by the 
objective findings made on examination.  
If unable to make this determination, the 
examiner should so state.  

(c)  The examiner should address whether 
the service-connected left knee 
disability involves only the joint 
structure, or the muscles and nerves as 
well.  

Any opinions expressed by the medical 
specialist as to the severity of the 
service-connected left knee disability at 
issue should be accompanied by a complete 
rationale.  

5.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the RO should review the 
claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for cirrhosis of the 
liver due to hepatitis C infection, and 
entitlement to a rating in excess of 20 
percent for left knee chondromalacia 
patella with ligament laxity of the 
lateral collateral ligament, taking into 
account all the evidence, including the 
evidence added to the claims folder since 
the August 2002 statement of the case.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure without good cause shown to 
report for any scheduled VA examination(s) may adversely 
affect the outcome of his claims for service connection and 
increased rating.  38 C.F.R. § 3.655 (2002).  Moreover, the 
governing regulation provides that failure to report without 
good cause shown for any examination in connection with a 
claim for an increased rating will result in the denial of 
the claim.  38 C.F.R. § 3.655 (2002); Connolly v. Derwinski, 
1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


